Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 4/8/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

The following action is a NON-OFFICE ACTION in response to the applicants amendments dated 4/8/2021.

	The status of the claims is as follows:
		Claims 1, 7 and 9 have been cancelled; and
		Claims 2-8 are herein addressed in detail below.

	The applicant’s drawings submitted 4/8/2021 are approved BUT all of Figures 1-3 should be labeled as “prior art”.
	
The drawings are objected to because Figures 2 and 3 are not labeled as “prior art”..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s prior art Figures 1-3.
The applicant’s Prior art Figures 1-3 (as figure 1 is shown below) discloses a device for mounting a sliding door on a vertical wall through which a passage space is formed, the device enabling slidable movement of the door to selectively open and .


    PNG
    media_image1.png
    828
    1114
    media_image1.png
    Greyscale



s 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s arguments have been considered but respectively, are not deemed persuasive.  It appears that the applicant’s arguments are more limiting than that of the claims.  It appears that the applicant is relying on phraseology such as “for….” To further limit the claims but “for…” phraseology carries little to no patentable weight and therefore fails to limit the claimed invention.
If the applicant positively recited the “for…” language that is currently in claim 8, the claim would be allowable over the art of record.
If the applicant needs assistance with suggestions to help in overcoming the rejection and feels that an interview would help move the application towards allowance, the Examiner would be available to the applicant in any assistance to achieve this goal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634